Case 3:21-cv-01240-X-BH Document 3 Filed 05/28/21   Page 1 of 8 PageID 5
        Case 3:21-cv-01240-X-BH Document 3 Filed 05/28/21                Page 2 of 8 PageID 6




         3.       Defendant is a municipality located at 4609 Regent Blvd, IRVING, TX

    75063 where the Defendant may be served by stated address above, certified mail,

    return receipt requested in accordance with Section 17.024 of the Texas Civil Practice

    and Remedies Code.



                                  JURISDICTION AND VENUE

         4.       The subject matter in controversy exceeds the jurisdictional minimum of

this Court.

         5.       Jurisdiction and Venue in Northern Texas District Court is proper in this

cause pursuant to Middle, Tennessee, District Court Bishop vs. Woodbury, April 10,

2010.

                                     STATEMENT OF FACTS


         6.       Plaintiff worked for WAGEWORKS INC. June 2017-November 5, 2018

when she was terminated from her Relationship Manager II position. Plaintiff has an

excellent performance history, including positive yearly performance reviews and

numerous accolades.

         7.       Plaintiff was one of the few African American women in the workplace

with the majority of her coworkers and upper management being predominately white

men and women.




Plaintiff's Original Petition - Page 2 of7
Case 3:21-cv-01240-X-BH Document 3 Filed 05/28/21   Page 3 of 8 PageID 7
        Case 3:21-cv-01240-X-BH Document 3 Filed 05/28/21               Page 4 of 8 PageID 8



referred to a newly hired, Senior Director of Human Resources, Kathy Jackson for

discriminatory, hostile work environment, harassment and retaliation concerns.

         14.      Plaintiff Darla Rosenfeld, attempted to disapprove time off, while other

white employees were approved. The plaintiff Darla had already approved time and was

retaliating against me because no other employees were subject to this kind of

discriminatory treatment.

         15.      While Plaintiff was on an approved leave for vacation, Plaintiff was

harassed to complete cases and then was threatened her job was at risk if she attempted to

make a complaint.

         16.      Plaintiff was written up for caseload incompletion even though white

coworker, Luis Feinstein affirmed he did not complete his work and falsely closed cases

to keep up appearances; he was not held accountable nor written up for his actions.

Plaintiff completed her assigned caseload by department standards and according to my

book of business; Plaintiff book of business was more than all other 8 HR persons as well

as Plaintiff was given Relationship Manager III "senior accounts" without additional pay.

The workload was not balanced in reference to others. Plaintiff had 11 Clients in her a

Book of Business with 1 client (Four Seasons) having over 40 locations while other

employees of the same grade had a solid 11 Clients in their Book of Business. The

plaintiff had an impossible workload, therefore such discriminatory practices and unfair

treatment and hostile work environment and harassment is extremely discriminatory

towards the plaintiff.




Plaintiff's Original Petition - Page 4 of7
Case 3:21-cv-01240-X-BH Document 3 Filed 05/28/21   Page 5 of 8 PageID 9
       Case 3:21-cv-01240-X-BH Document 3 Filed 05/28/21                      Page 6 of 8 PageID 10



         23.       Plaintiff seeks reasonable attorney's fees, court costs, expert fees

reasonably incurred, and pre- and post-judgment interest at the maximum rate allowed, as

permitted by Chapter 21 of the Texas Labor Code.

         24.       Plaintiff seeks equitable relief in the form of an injunction prohibiting

Defendant from engaging in the unlawful employment practice and other additional

equitable relief as may be appropriate including, but not limited to, upgrading or

promoting Plaintiff to a higher rank with back pay for the maximum period allowed under

Chapter 21 of the Texas Labor Code.

                                              JURY DEMAND

Plaintiff hereby demands a trial by jury.

                                       PRAYER FOR RELIEF

           THEREFORE, Plaintiff Shirley Walker-King respectfully requests that Defendant be

cited to appear and answer, and that on trial Plaintiff be awarded:

                   1.       Judgment against Defendant for damages in an amount within the

         jurisdictional limits of Court and in accordance with the damages described

         herein;

                   2.       Pre- and post-judgment interest on that amount at the maximum

         legal rate;

                   3.       Reasonable attorney's fees, expert fees, and court costs; and

                   4.       Equitable remedy within the Court's power; and

                   5.       Any other relief to which Plaintiff may be entitled.




Plaintiff's Original Petition - Page 6 of 7
Case 3:21-cv-01240-X-BH Document 3 Filed 05/28/21   Page 7 of 8 PageID 11
Case 3:21-cv-01240-X-BH Document 3 Filed 05/28/21   Page 8 of 8 PageID 12
